DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 12-13, 16-17, 20, 28-30 and 34-36 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Brunner et al. (Environmental science & technology, 2006) as evidenced by Valetec Industries (Chelated Iron/Concentrated Iron Fertilizer, 2020) and ELGA, 2018 (regarding claims 20 and 30).
	In regard to claims 12-13, 16-17, 20, 28-30 and 34-36, Brunner et al. disclose a composition comprising nanopartculated iron-rich material (e.g. iron oxide Fe2O3) in a volume of aqueous solution (e.g. 1 mg of nanoparticles per mL). The iron-rich material is in a volume of ultrapure water [Page 4374; Materials and Methods]. The size of the nanoparticles ranges from 12-50 nm [Table 1]. Ultrapure water reaches theoretical ideal levels of purity, with a resistivity of 18.2 mega ohms [ELGA, Pg 1]. The Brunner reference does not explicitly define the nanoparticulated composition as a “fertilizer” for “fertilizing a plant”, however, the composition of Brunner reference appears to be substantially identical to the .

Allowable Subject Matter
Claims 31-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

The prior art references do not teach or render obvious all the cumulative limitations of the claims with particular attention to a fertilizer comprising a combination of “an affective amount of a nanoparticulated iron-rich material” and “an effective amount of a nanoparticulated nitrogen-rich or phosphorus-rich or potassium-rich material”.

Response to Arguments
Applicant’s amendments to claims 31-33 overcome the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, rejection.



Applicant's arguments filed 07/19/2021 have been fully considered but they are not persuasive. A new ground of rejection is presented above as further evidenced by Valtec Industries’ standard fertilizer composition.

Applicant’s arguments with respect to the claims rejections based on the Kurien reference have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         July 28, 2021